
	
		III
		111th CONGRESS
		1st Session
		S. RES. 161
		IN THE SENATE OF THE UNITED STATES
		
			May 21, 2009
			Mr. Johnson submitted
			 the following resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing June 2009 as the first National
		  Hereditary Hemorrhagic Telangiecstasia (HHT) month, established to increase
		  awareness of HHT, which is a complex genetic blood vessel disorder that affects
		  approximately 70,000 people in the United States.
	
	
		Whereas according to the HHT Foundation International,
			 Hereditary Hemorrhagic Telangiecstasia (HHT), also referred to as
			 Osler-Weber-Rendu Syndrome, is a long-neglected national health problem that
			 affects approximately 70,000 (1 in 5,000) people in the United States and
			 1,200,000 worldwide;
		Whereas HHT is an autosomal dominant, uncommon complex
			 genetic blood vessel disorder, characterized by telangiectases and artery-vein
			 malformations that occurs in major organs including the lungs, brain, and
			 liver, as well as the nasal mucosa, mouth, gastrointestinal tract, and skin of
			 the face and hands;
		Whereas left untreated, HHT can result in considerable
			 morbidity and mortality and lead to acute and chronic health problems or sudden
			 death;
		Whereas according to the HHT Foundation International, 20
			 percent of those with HHT, regardless of age, suffer death and
			 disability;
		Whereas according to the HHT Foundation International, due
			 to widespread lack of knowledge of the disorder among medical professionals,
			 approximately 90 percent of the HHT population has not yet been diagnosed and
			 is at risk for death or disability due to sudden rupture of the blood vessels
			 in major organs in the body;
		Whereas the HHT Foundation International estimates that 20
			 to 40 percent of complications and sudden death due to these vascular
			 time bombs are preventable;
		Whereas patients with HHT frequently receive fragmented
			 care from practitioners who focus on 1 organ of the body, having little
			 knowledge about involvement in other organs or the interrelation of the
			 syndrome systemically;
		Whereas HHT is associated with serious consequences if not
			 treated early, yet the condition is amenable to early identification and
			 diagnosis with suitable tests, and there are acceptable treatments available in
			 already-established facilities such as the 8 HHT Treatment Centers of
			 Excellence in the United States; and
		Whereas adequate Federal funding is needed for education,
			 outreach, and research to prevent death and disability, improve outcomes,
			 reduce costs, and increase the quality of life for people living with HHT: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)recognizes the
			 need to pursue research to find better treatments, and eventually, a cure for
			 HHT;
			(2)recognizes and
			 supports the HHT Foundation International as the only advocacy organization in
			 the United States working to find a cure for HHT while saving the lives and
			 improving the well-being of individuals and families affected by HHT through
			 research, outreach, education, and support;
			(3)supports the
			 designation of June 2009 as National Hereditary Hemorrhagic Telangiecstasia
			 (HHT) month, to increase awareness of HHT;
			(4)acknowledges the
			 need to identify the approximately 90 percent of the HHT population that has
			 not yet been diagnosed and is at risk for death or disability due to sudden
			 rupture of the blood vessels in major organs in the body;
			(5)recognizes the
			 importance of comprehensive care centers in providing complete care and
			 treatment for each patient with HHT;
			(6)recognizes that
			 stroke, lung, and brain hemorrhages can be prevented through early diagnosis,
			 screening, and treatment of HHT;
			(7)recognizes severe
			 hemorrhages in the nose and gastrointestinal tract can be controlled through
			 intervention, and that heart failure can be managed through proper diagnosis of
			 HHT and treatments;
			(8)recognizes that a
			 leading medical and academic institution estimated that $6,600,000,000 of
			 1-time health care costs can be saved through aggressive management of HHT in
			 the at-risk population; and
			(9)encourages the
			 people of the United States and interested groups to observe and support the
			 month through appropriate programs and activities that promote public awareness
			 of HHT and potential treatments for it.
			
